Citation Nr: 1130970	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  03-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a fracture to the 6th and 7th posterior ribs, right, with trauma and hypertrophic changes at T-7, T-8.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2006, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.  

The case was before the Board in April 2008 when it was remanded for further development.  In May 2010, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion.  In September 2010, the Veteran submitted additional argument with a waiver of RO initial consideration of the argument.


FINDINGS OF FACT

1. A preponderance of the evidence shows that calcification of the anterior longitudinal ligament, also known as diffuse idiopathic skeletal hyperostosis (DISH) syndrome, and resultant limitation of motion and ankylosis, a cervical spine injury and associated neurogenic bowel and bladder impairment and neurological symptoms of the lower extremities are not related to the service-connected thoracic spine disability.  

2. There is no evidence the thoracic spine disability causes muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  





CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a fracture to the 6th and 7th posterior ribs, right, with trauma and hypertrophic changes at T-7, T-8 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45 (2010), 4.71a, Diagnostic Codes (Codes) 5285, 5286, 5288 (effective prior to September 26, 2003), 4.71a, Codes 5010, 5242, 5297 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, an April 2008 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A January 2009 Supplemental Statement of the Case (SSOC) readjudicated the matter after the appellant and his representative had an opportunity to respond and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Board also finds that all necessary development and assistance has been accomplished.  The RO complied with the Board's Remand instructions by sending a compliant VCAA notice letter and scheduling an examination to evaluate the Veteran's service-connected thoracic spine disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the opinion provided by the November 2008 VA examiner did not substantially comply with the Board's remand instructions.  However, to address these insufficiencies, the Board secured an opinion from a VHA orthopedic surgeon in July 2010.  The orthopedic surgeon thoroughly reviewed the Veteran's claims file and medical literature on the pertinent issue and provided a medical opinion based on sufficient rationale.  This opinion substantially responded to the questions posed by the Board in its April 2008 Remand and in the Board's May 2010 engagement letter.  Hence, the record on appeal now reflects substantial compliance with the April 2008 Remand and the May 2010 engagement letter.  Stegall, 11 Vet. App. at 271; see D'Aries v. Peake, 22 Vet. App. 97 (2008) (requiring substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion).  As a result, the record is sufficient for the Board to proceed in adjudicating the Veteran's appeal.  The Veteran and his representative's arguments regarding the substance of the VHA specialist's opinion will be discussed in detail below.  

In March 2005 and September 2010 statements, the Veteran requested that VA provide him with new X-rays because prior VA X-rays had been done while he was seated in his wheelchair, instead of while he was lying down, and that this resulted in discrepancies.  He did not believe these X-rays were sufficient to view his thoracic spine.  He indicated that VA could not see fractures in the vertebra, but a private physician could see such fractures when the Veteran had the ability to move.  The Board notes that no VA radiologist or medical personnel who have interpreted the VA X-rays of record has indicated that they provided an insufficient image of the Veteran's thoracic spine.  While the Veteran may feel that the X-rays being taken in different positions have resulted in discrepancies, he is not qualified to provide such an opinion, as he is not a radiologist or other expert qualified to take X-rays or to review X-ray reports.  Since no qualified expert has indicated that the X-rays were not taken in a sufficient manner or that the X-rays that have been reviewed are insufficient, the Board does not find that it is necessary to remand to provide the Veteran with new X-rays of the thoracic spine. 

Additionally, the Veteran has argued that VA examinations completed in July 2000, June 2001, and September 2005 were inadequate because they were completed by physician's assistants and not by doctors qualified in orthopedics.  These examination reports were complete and nothing in them suggests that the examiners were not competent to perform the required examinations and testing.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  Other than his allegations regarding the X-rays discussed above, the Veteran has not noted any particular findings (or absence of findings) that were inaccurate or insufficient that would suggest the examinations were inadequate.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who chairs a hearing to fulfill two duties to comply with that regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the undersigned set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See September 2006 Hearing Tr.  In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

It appears that all known and available records relevant to the issues here on appeal have been obtained and are associated with the Veteran's claims file, and the Veteran does not appear to contend otherwise.  Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

1.  Factual Background

Historically, during service in April 1977, the Veteran fractured his 6th and 7th posterior ribs at the spinal attachment after falling down some stairs, striking his mid-dorsal thoracic spine on the right side.  In a November 1977 report of medical history the Veteran reported having pain in the lower right side of his back.  A December 1977 Medical Board report shows the Veteran was placed on a P3 profile in June 1977 because of a left knee injury.  The Veteran was medically discharged because of his left knee injury.  

An April 1978 rating decision granted service connection for a fracture to the 6th and 7th posterior ribs, right.

A December 1980 private X-ray report of the dorsal spine provides an impression of osteoarthritis and old minimal compression fracture.  A December 1980 treatment record from Dr. J.P.M. notes the Veteran reported a history of experiencing multiple rib fractures and a vertebral fracture in service.  He indicated that he was discharged from service because of these fractures.  The assessment was thoracic strain.  

On January 1981 VA examination, the examiner noted that a December 1980 VA X-ray of the dorsal spine revealed some narrowing of a couple of the mid-thoracic intervertebral spaces, particularly between T7 and T8, with localized hypertrophic changes at that level.  There was no compression of either of the vertebral bodies or other evidence of definite old fracture.  The examiner noted that there was no remarkable tenderness and no abnormality of the structure or function of any part of the spine.  The diagnosis was injury to the dorsal region of the back with residual back strain symptoms without significant objective abnormality.

A July 1982 private X-ray report of the ribs notes that the Veteran had reported a history of falling while water skiing and experiencing chest pain.  The X-rays reveal a fracture of the far anterior tip of the right 10th rib.  The ribs were noted to otherwise be intact and the dorsal spine was normal.  The impression was fracture of the far anterior edge of the right 10th rib.  

A November 1983 private X-ray report of the dorsal spine shows old compression fractures at T7 and T8 with significant anterior lipping, consistent with early degenerative changes.  The assessment was mild compression fractures with incipient spondylarthrosis.  
June 1984 letters from private physician Dr. R.E.M. state that the Veteran has a service-connected back disability.  The physician noted that the Veteran had old compression fractures of T7 and T8 with significant anterior lipping and insipient spondylarthrosis.  He reported the Veteran was a heavy laborer and continued to have significant back pain.  He believed the Veteran's injury and disability was significant and he had a prognosis for worsening in the future.

On August 1984 VA examination, the examiner noted that X-rays of the thoracic spine suggested mild compression of one of the lower thoracic vertebral bodies and perhaps some spurring in the region of T11.  The examiner did not believe the rib fracture was the cause of any marked residual.

An October 1987 letter from private Dr. C.B. states that in comparing X-rays from November 1983 and October 1987 he was unable to "see actual unequivocal evidence of a fracture of T7 and 8."  He noted the X-rays revealed a mild scooped out deformity of the dorsal plate of T8, that could have been compatible with a healed compression fracture of minimal degree, and anterior and lateral spur formation at T7-8 and T9-10, that was compatible with posttraumatic arthritis of a mild degree.  The physician noted the Veteran moved around the room with agility and without apparent discomfort, disrobed without guarding, and in general did not appear to be in acute or chronic pain.  Palpation revealed mild tenderness from about T7 through T10 with no palpable paravertebral muscle spasm and no evidence of dorsal spine muscle wasting or fasciculation.  

An October 1987 letter from private Dr. S.K. notes that X-rays revealed what appeared to be old trauma with associated degenerative disease at the T7-T8 level.  

July and August 1990 records from Sacred Heart General Hospital show that the Veteran sustained a C6-7 motor spinal cord injury in a boating accident.  This accident resulted in C6-7 incomplete quadriplegia with partial sensory sparing.  The Veteran underwent anterior cervical spine fusion in July 1990.  It was noted that he remained with some deep sensory incompleteness without protective sensation for awareness of bowel and bladder.  

In April 2000, the Veteran filed a claim alleging that his service-connected thoracic spine disability had increased in severity.  

On July 2000 VA examination, the Veteran noted that he had been having difficulties remaining seated in an upright position and that he tended to want to fall forward.  He was concerned that he had an ongoing degenerative process in his back that was causing these symptoms.  Physical examination revealed no gross deformities over the thoracic spine.  Musculature was somewhat spastic and range of motion testing was noted not to be possible because the Veteran was quadriplegic.  The examiner noted that deep tendon reflexes in the upper extremities were hypoactive and that he had upper extremity spasticity and changes consistent with his quadriplegia which made the evaluation of his upper extremities in terms of his service-connected disability next to impossible.  The examiner did not X-ray his back, but concluded that the Veteran had fractured the six and seven ribs, right, at the spinal attachment.  The examiner noted that he could not find a definite explanation for his back causing his knee to bend forward in his wheelchair other than muscular spasticity and relaxation.   

In a June 2001 statement, the Veteran reported that he experienced daily pain, discomfort, and weakness in his spine.

On June 2001 VA examination, the Veteran reported that he was classified as an incomplete quadriplegic because he is sensorily intact to pain in his muscles and joints, particularly in his knee joints.  He reported to the examiner that there were hypertrophic changes on the thoracic vertebral bodies at the sixth and seventh ribs on X-rays.  He described recurrent episodes of discomfort in his back with occasional episodes of weakness.  He reported having fallen off of his wheelchair four or five times and he was concerned about the relationship of these events to his back disability.  X-rays taken on examination revealed "extensive calcification of the anterior longitudinal ligament, which results in ankylosis of the thoracic spine from the T2 level to the T9 or T10 level."  Hypertrophic spurring was present in the lower thoracic region and there was no evidence of fracture.  The examiner concluded that the Veteran had incomplete quadriplegia that was nonservice-connected with loss of use of his extremities.  
A May 2005 private treatment record from Dr. B.L.A. notes that the Veteran had incomplete sensory quadriplegia and that he was able to sense deep pressure.  The physician indicated he had no reason to believe the Veteran did not experience abnormal sensations from no susceptive input.  A May 2005 report of a neurology consultation shows that the Veteran has C6 quadriplegia whereby he had incomplete sensory loss with the ability to detect pin prick in his right lower leg three out of four times.  

On September 2005 VA examination, the Veteran reported that he continued to experience popping in the thoracolumbar spine with motion and recurrent muscle spasms in that region, usually at night.  The Veteran presented for examination in a battery-powered four-wheeled scooter.  The examiner noted that all motion of the thoracolumbar spine was performed by use of the upper extremities, which continued to have some motion capability.  He noted that the Veteran experienced recurrent muscle spasms in the thoracolumbar region, primarily nocturnally.  The Veteran had no control of his bladder function as a result of his post-service injury.  The examiner noted that the Veteran was adept at using his battery powered four-wheeled scooter device to manipulate his way through barriers in the passageway into the examination room; however, he was unable to extricate himself from the device without mechanical assistance.  Examination of the thoracolumbar spine while the Veteran was seated in the scooter revealed forward flexion from 0 to 52 degrees, extension from 0 to 10 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 10 degrees.  All of these ranges of motion were performed without pain sensation.  The examiner stated that these maneuvers were performed basically by gravitational default and that the Veteran was able to flex and extend, but could not return his back into the neutral position without the use of his arms pulling or pushing.  The examiner noted that the Veteran's sensory function was modified and that his discomforts were not definable by standard terms, such as sharp, dull, or burning, but were primarily experienced as senses of tightness or spasm which occurred intermittently throughout the day and night.  The assessment was degenerative joint disease of the thoracolumbar spine.  

On November 2008 VA examination, the physician examiner noted that the Veteran experienced awkwardness in the motion of his trunk and spine below the level of his spinal cord injury, but that he had not had exacerbative or remittive factors for his thoracic spine.  He noted that the Veteran experienced weakness and sensory loss caused by his cervical spine condition, but there was no pain, weakness, fatigue, or lack of endurance that resulted from the thoracic spine condition.  He indicated the Veteran had not experienced flare ups of his thoracic spine and that it would be mere speculation to estimate change in function attributable to his cervical cord injury.  He stated that the Veteran had experienced no incapacitations, interventions, or treatments in the last twelve months prescribed by a physician because of his thoracic spine.  The examiner found no visible or palpable deformities in his thorax.    

The VA examiner discussed June 2001 X-ray results with radiologist Dr. S., who concluded that the results were consistent with DISH syndrome.  He noted DISH was a condition found on X-rays which increased in frequency with age and in the male sex and had no clear etiology.  Dr. S. told the VA examiner that he did not have knowledge that DISH syndrome was specifically related to mechanical forces or injuries.  He also discussed October 2007 X-ray results with radiologist Dr. M.  These X-rays revealed the following impression: 
      
Morscher screw and side plate in the midline across T11/L1 interspace visible at the margin of the frontal image.  Alignment is generally good.  Extremely dense anterior hypertrophic flowing.  Osteophytes are visible in the mid dorsal spine with apparent solid fusion and prominent marginal spurs of the disk spaces in the low dorsal spine.  Small caliber catheter extends from superior aspect of the film at the base of the cervical spine and across the left medial chest.  There was no definite fracture.

Dr. M. stated that he was unable to identify any posttraumatic changes in the joints or vertebrae in the October 2007 X-rays.  He found the results were consistent with DISH syndrome and indicated that it would be "mere speculation to estimate likelihood of prior trauma leading to these radiologic changes."
The November 2008 VA examiner also noted that an October 2008 MRI of the cervical spine revealed a prominent artifact due to anterior plating that caused distortion at C6 through T1 and a syrinx extending from C3 through the T2 level with atrophy of the remaining visible cervical and thoracic spinal cord.  

After examining the Veteran, reviewing his claims file, and engaging in the above consultations, the examiner concluded that the Veteran's primary symptomatic and functional limitations were from his C7 spinal cord injury.  He noted that the earliest X-ray report he could find after the Veteran's original in-service injury was the December 1980 VA X-ray report.  Based on his consultations with Dr. S. and Dr. M., he concluded that the June 2001 and October 2007 X-rays revealed DISH syndrome without any direct evidence of posttraumatic changes.  In response to the Board's question from its April 2008 Remand regarding whether any ankylosis could be attributable to the Veteran's service-connected disability, he opined that "[w]ith currently available information, it would be mere speculation for me to attribute ankylosis of the thoracic spine attributable to veteran's service-connected injury to his thoracic spine."  He indicated that he had reviewed an online medical resource, entitled UpToDate, on DISH syndrome which stated that radiographic changes characteristic of DISH could occur in the absence of any musculoskeletal symptoms.  UpToDate also stated that while the cause of DISH remains unknown, mechanical factors, dietary contributions, drugs, environmental exposures, and metabolic conditions have been hypothesized as possible causes.  He noted that studies cited in UpToDate indicate that the prevalence of DISH increases with age and is more common in men.  

In written argument submitted in March 2009, the Veteran's representative noted that the June 2001 X-rays showed that extensive calcification of the anterior longitudinal ligament resulted in ankylosis.  He believed that since these results indicate that ankylosis resulted from the calcification, in order to determine whether ankylosis is a manifestation of the service-connected disability, the Board should have asked the VA examiner whether the Veteran's service-connected disability caused the calcification of the longitudinal ligament.  Additionally, the Veteran's representative submitted three articles, including a January 2009 article he believed was an updated version of the report cited by the November 2008 VA examiner.  He argued that these articles indicate that trauma may be a causative factor in the development of calcification of the anterior longitudinal ligament or DISH syndrome and that it was unclear from the VA examiner's opinion whether he had considered any textual evidence indicating that trauma may be a causative factor.  

The January 2009 article submitted by the Veteran's representative states that "A history of back injury was actually found to be twice as frequent in control subjects as it was in patients with DISH."  This article notes that there is no associated pathology with DISH syndrome, except that dysphagia may occur on a rare basis and that if vertebral fusion is quite extensive, a reduction in the range of motion can occur.

An article entitled "Diffuse Post-Traumatic Calcification of the Anterior Longitudinal Ligamentum of Cervical and Dorsal Spine" indicates that single or recurrent traumatic events are included as conditions causing inflammation and calcification/ossification of the soft tissues of the spinal cord, particularly of the posterior longitudinal ligament.  The article specifically discusses an uncommon instance where calcification of the anterior longitudinal ligament occurred after a double traumatic event.

An article entitled "Ossification of the Anterior Longitudinal Ligament and Forestier's Disease: An Analysis of Seven Cases" notes that the etiology of Forestier's disease, which is signified by ossification of the anterior longitudinal ligament, is unknown, but a genetic predisposition likely exists.  The article indicates that some data shows that ossification of the anterior longitudinal ligament will progress until rigidity is established.  This article does not discuss trauma as a causative factor, but the article cites to two articles as references that were highlighted by the Veteran's representative.  The highlighted citations were to "Spinal Fracture and Paraplegia after Minimal Trauma in a Patient with Ankylosing Vertebral Hyperostosis" and "Quadriplegia in Diffuse Idiopathic Skeletal Hyperostosis after Minor Trauma."  

In July 2010, a VHA orthopedic surgeon reviewed the Veteran's claims file and radiographic images of the Veteran's lumbar and thoracic spine.  The specialist noted that he had been a practicing orthopedic surgeon for thirty-two years and that he had evaluated numerous patients with DISH syndrome.  He explained that the Veteran's service treatment records (STRs) showed the Veteran fell down the stairs in April 1977 and struck the mid-lower thoracic spine and posterior ribs on the right.  The specialist noted that follow up visits referred to a fracture of the six and seven ribs, but did not mention upper or lower back pain.  He noted that there were no subsequent STRs that revealed back complaints.  He indicated that the Veteran had made numerous medical visits during service for left knee problems and that if the Veteran had been having significant back difficulties, it would be expected that he would have presented himself for further evaluation of the condition.  He indicated that a November 1977 medical board review regarding the left knee did not reveal a history or medical findings regarding the upper back.  The specialist noted that the Veteran reported a history of lower right sided back pain, but there was no indication this was in reference to his thoracic spine.  The specialist indicated that he had reviewed the radiology reports of record and stated that they revealed different results concerning whether there was a fracture to the thoracic spine.  He also specifically noted that he reviewed October 2007 lumbar spine films which revealed well progressing similar changes of DISH syndrome of the lumbar spine.  He indicated the Veteran was "getting progressive calcification of the anterior longitudinal ligament as well as large osteophides developing off the corners of each vertebral body."  

The specialist opined that "[t]he present condition of the thoracic spine as diagnosed as DISH syndrome is felt not to be caused by or directly related to the fall of April 1977 where there was a direct blow to the rib cage area posteriorly near the T6/T7 area of the thoracic spine."  He stated that he did not find that there was any aggravation or instigation of DISH syndrome by the traumatic event and contemporaneous records did not reveal that it produced a serious injury to the thoracic spine.  He noted the evidence revealed a direct blow to the posterior ribs, but no severe hyperflexion or hyperextension injury resulted.  He stated that the preponderance of the radiographic evidence revealed no compression fractures or evidence of new or old trauma to the thoracic spine, except for one private X-ray report that was felt to be in error.  He also found important the fact that the Veteran did not seek further treatment in service for a thoracic spine condition after the initial post-injury visits.  He noted that if there had been a significant injury to the thoracic spine, it would have been expected that the Veteran would have had ongoing symptoms for at least three, four, or even six months after the date of the injury.
The specialist noted that one of the articles submitted by the Veteran quotes a possible traumatic event as included in the conditions that could produce inflammation and calcification of the soft tissues around the spinal cord.  He stated that this article is in the minority and noted that a January 2009 authoritative article concerning DISH syndrome reveals no known associations of DISH syndrome with any traumatic events.  The specialist noted that the article states that "uniform vertebral involvement is extremely rare therefore the calcification may begin in the lumbar segment first or in the thoracic segment first and then progress throughout the spine."  Additionally, the article states that a history of back injury was found to be twice as frequent in the control subjects as in the subjects that had DISH syndrome and that patients with DISH in the lumbar spine area with decreased lumbar spine motion had a lower frequency of back pain, indicating that DISH may be protective.  The specialist noted that the Veteran has DISH in the lumbar spine, and there is no evidence of record indicating trauma to the lumbar spine.  The specialist thus provided the following opinion:

The development of DISH syndrome in [the] thoracic spine is not related to the posterior thoracic area direct blow or contusion injury with possible rib fractures that this veteran [had] in 1977.  The evidence from that injury shows no significant trauma to the thoracic spine and logic would dictate that if DISH is caused by or related to trauma then that trauma would have to be serious or significant enough to produce some stretching on the anterior longitudinal ligament of the vertebral bodies.  This simply was not the mechanics involved in the type of injury that this veteran sustained.  

The specialist further concluded that it was "highly unlikely that the Veteran's service-connected thoracic spine disability and the trauma producing that service-connected spine disability resulted [in] any further disability to cause or increase the severity of calcification of the anterior longitudinal ligament or DISH syndrome."  He stated that there was "no direct relationship or connection of the two conditions."  He also opined that "the limitation of motion of the thoracic spine is a direct result of the manifestation and natural history of calcification of the anterior longitudinal ligament or DISH syndrome [and] is not directly related to, caused by, or aggravated by the military service trauma."

In August 2010 written argument, the Veteran's representative argued that although the VHA specialist's opinion was expressed with a reasonable level of certainty, the underlying rationale did not reconcile why a spine fracture did not appear on at least the December 1980 and 2007 X-ray reports, despite clear objective evidence of a fracture both before and after those reports were generated.  He also noted that the examiner explained away a favorable private opinion as being in error and proffered an "absence of evidence is evidence of absence" argument with respect to lack of treatment in the Veteran's STRs.  He indicated that the specialist's opinion "establishes the inherent difficulty in ascertaining the etiology of progressive spine impairment with overlapping traumatic and non-traumatic manifestations."  He argued that the specialist disregarded reasonable doubt in reaching his medical conclusion and that the Board did not consider reasonable doubt in establishing the facts in the case and framing the question for the medical specialist.

In a September 2010 statement, the Veteran reported that the July 2010 VHA specialist's opinion contained misstatements and omissions.  Specifically, he stated that when he separated from service he was a First Sergeant Clerk on desk duty because he had been placed on a P3 profile which meant he could not do standing, stooping, crawling, lifting of over 35 pounds, or marching.  He indicated that since he had not been doing physical labor, his back was not hurting when he had his separation physical.  He felt that the specialist's opinion could not be given much weight since he did not personally examine the Veteran.   

2.  General Increased Rating Criteria 

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

3.  Analysis

	i.  Cervical Spine Disability and DISH Syndrome 

The Board may only compensate the Veteran for service-connected disability; however, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Here, the Veteran's disability picture is complicated by the fact that a 1990 post-service fracture to the cervical vertebrae at C6-C7 resulted in incomplete quadriplegia with nonfunctional sensory sparing.  A December 2005 rating decision denied service connection for this disability and associated disabilities, including service connection for neurogenic bladder and bowel.  Hence, this rating decision precludes including in the evaluation of the thoracic spine any symptoms of disabilities that have been shown by medical evidence to be related to the nonservice-connected cervical spine disability.  

Additionally, the record contains X-ray findings that show calcification of the anterior longitudinal ligament, also known as DISH syndrome.  June 2001 X-ray results show this condition causes ankylosis of the thoracic spine.  Before the Board can address the appropriate level of evaluation of the Veteran's service-connected thoracic spine disability, it must first determine whether DISH syndrome and any resulting symptoms are related to the service-connected thoracic spine disability.  

The record contains pertinent private opinions and radiology reports, a November 2008 VA examiner's opinion, and a July 2010 VHA specialist's opinion that contain findings relevant to this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For the reasons explained below, the Board finds the July 2010 VHA opinion holds the most probative weight on the issue of the relationship between DISH syndrome and the service-connected thoracic spine disability.

Some private opinions and radiology reports of record favorably address the question of whether X-rays show the Veteran experienced a vertebral fracture as a result of his in-service injury.  Specifically, the impression on a December 1980 private X-ray report of the dorsal spine shows an old minimal compression fracture and November 1983 X-rays indicate old compression fractures of T7 and T8 and early degenerative changes.  June 1984 letters from Dr. R.E.M. state that the Veteran had old compression fractures of T7 and T8 and indicate that the Veteran's injury and disability was significant and that he would likely worsen in the future.  Although these reports and opinions indicate the Veteran had compression fractures of the dorsal spine and address the related matter of the extent of the trauma incurred in service, they do not address whether DISH syndrome was present at that time.  Hence, they do not specifically address the question of the relationship of DISH syndrome to the Veteran's service-connected thoracic spine disability.  Additionally, while the June 1984 letter indicates the Veteran's thoracic spine disability would worsen in the future, this letter was written many years prior to the Veteran's current April 2000 claim and does not provide evidence showing an actual worsening of the condition since that time.  Thus, these private records hold little probative weight regarding the question of whether DISH syndrome is caused or aggravated by the service-connected thoracic spine disability, including the trauma incurred in service.  As will be explained below, the July 2010 VHA opinion reflects that the specialist considered all of the evidence of record in formulating his opinion, including these private records.

The November 2008 VA examiner considered whether DISH syndrome was related to the service-connected thoracic spine disability; however, he provided an opinion that "with currently available information" he could not reach a conclusion on the matter without resort to mere speculation.  One of the radiologists with whom the VA examiner consulted, Dr. S., indicated that he did not have knowledge that DISH was related to trauma.  Additionally, Dr. M. stated that it would be mere speculation to estimate the likelihood of prior trauma leading to DISH syndrome; however, he did not explain the basis for that conclusion.  Without more explanation, it is unclear whether these opinions and those of the November 2008 VA examiner are based on the limitations of knowledge of the particular physicians or those of the medical community.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (finding that use of the phrase "without resort to mere speculation" in a medical opinion should reflect the limitations of knowledge in the medical community and not those of a particular examiner).  Therefore, the November 2008 VA examination report is inadequate and holds no probative weight regarding the question of the relationship between DISH syndrome and the service-connected disability since it does not clearly explain why the examiner concluded that he could not reach an opinion without resort to mere speculation.  

In contrast, the July 2010 VHA specialist's opinion provides a clear and complete rationale regarding his conclusion that it is "highly unlikely" the Veteran's service-connected thoracic spine disability caused or aggravated DISH syndrome and that limitation of motion of the thoracic spine directly resulted from DISH syndrome.  The VHA specialist reviewed the Veteran's claims file, radiographic images of the Veteran's lumbar and thoracic spine, and pertinent medical literature, and thoroughly discussed his findings prior to reaching a conclusion.  He reviewed and discussed STRs of the Veteran's in service injury and post-service radiographic results regarding the thoracic spine.  Based on his review of the X-ray evidence and the fact that the Veteran did not seek ongoing treatment for a thoracic spine disability during service, he concluded the Veteran did not fracture his thoracic spine or incur a significant trauma to the thoracic spine in service.  He concluded that the trauma associated with the Veteran's injury was not significant enough to produce stretching of the anterior longitudinal ligament to the vertebral bodies, in other words, DISH syndrome.  He reviewed medical literature discussing the possibility that trauma could result in DISH syndrome and he concluded that an article indicating that trauma could lead to DISH syndrome was in the minority and that even if trauma were a causative factor, it would have to be a trauma that was more significant than what the Veteran experienced.  He also placed importance on the fact that the Veteran had DISH syndrome in his lumbar spine as well as in his thoracic spine and there was no evidence of any lumbar spine trauma.  He explained that medical literature revealed that a history of back injury was twice as frequent in patients without DISH syndrome.  Based on the above rationale, he concluded that it was highly unlikely that the trauma that caused the Veteran's thoracic spine disability caused or increased the severity of calcification of the anterior longitudinal ligament, that there was no direct relationship between the two conditions, and that limitation of motion of the thoracic spine was related to DISH syndrome and not to the service-connected thoracic spine disability.

In response to the Veteran's September 2010 written argument that the VHA specialist made misstatements about his in service treatment and P3 profile, the Board notes that the opinion's rationale reflects the specialist reviewed the Veteran's STRs, including the medical board report.  The specialist specifically discussed the Veteran's left knee complaints during service and findings from the medical board report which noted his P3 profile.  Although he did not specifically mention the P3 profile in his opinion, the Board has no reason to believe he did not consider this medical profile since he discussed evidence that contained notation of it.  See Roberson v. Shinseki, 22 Vet. App. 358, 365 (2009) ("A medical examiner need not discuss all evidence favorable to an appellant's claim when rendering an opinion.").  

The representative has argued that the specialist did not reconcile why a fracture did not appear on December 1980 and 2007 radiology reports even though objective evidence of a fracture was shown both prior to and since these X-rays were completed.  The only post 2007 radiographic report of record is an October 2008 MRI of the cervical spine, which does not indicate that there are any fractures to the thoracic spine.  Thus, it is unclear to what post-2007 X-rays the Veteran's representative is referring.  Regarding other X-ray evidence of record indicating a fracture, the VHA specialist stated that the radiology reports of record revealed various results regarding the thoracic spine and explained his conclusion regarding his finding that a preponderance of these reports did not reveal a fracture to the thoracic spine.  He indicated that a report showing a fracture must have been in error.  The VHA specialist's opinion indicates that he fully reviewed the Veteran's claims file.  Although he did not discuss each radiology report of record, it is clear from the opinion that he considered private and VA radiology reports in reaching his conclusions.  See Roberson, 22 Vet. App. at 365.  Notably, an October 1987 private examination report reflects the private examiner, Dr. C.B., reviewed November 1983 X-rays and October 1987 X-rays and was also unable to "see actual unequivocal evidence of a fracture of T7 and 8."  This evidence supports the VHA specialist's conclusion that the Veteran's in service injury did not result in a fracture to the thoracic spine.  

The Board also notes the Veteran's argument that the VHA specialist did not examine him and that opinions from his physicians hold more weight because his physicians have examined him.  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran; in fact, both the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have specifically rejected the 'treating physician rule.'  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, it is notable that the questions asked of the VHA specialist were complex medical questions requiring review of medical literature and medical reports of record; they did not require physical evaluation of the Veteran.  Additionally, as noted above, the private medical reports and opinions do not discuss whether findings at that time showed DISH syndrome and they do not address the pertinent question of whether DISH syndrome was caused or aggravated by the thoracic spine disability.

The Board notes the Veteran's representative has argued that the specialist's opinion "establishes the inherent difficulty in ascertaining the etiology of progressive spine impairment with overlapping traumatic and nontraumatic manifestations" and he believes that the examiner should have applied the standard of reasonable doubt in formulating his medical opinion.  The doctrine of reasonable doubt is to be applied by VA adjudicators in considering all of the evidence pertinent to a claim for benefits in order to make a decision on that claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A physician asked to provide a medical opinion does not have a duty to apply the doctrine of reasonable doubt in formulating his or her opinion.  Instead medical experts are asked to review all of the evidence and provide an opinion based on varying degrees of likelihood, such as, very likely, as likely as not, or highly unlikely.  See Jones, 23 Vet. App. at 388 (noting that an examiner must engage in "some assessment of probability, as opposed to a definitive statement of the cause of the disabilities"); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (noting a medical opinion must provide some nonspeculative determination as to the degree of likelihood that a disability was caused by an in-service disease or event to be considered sufficient medical evidence on the question of nexus to service).  The VHA specialist provided such an opinion based on the medical evidence of record by concluding that it was "highly unlikely" that DISH syndrome was related to the in service trauma and service-connected thoracic spine disability.  The Board has determined that the opinion was adequate for the Board to make an informed decision on the medical question at issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that an examiner must support his or her conclusion with an analysis the Board can consider and weigh against contrary opinions).

The representative also raised questions regarding the Board's establishment of the facts and framing of the medical question for the VHA specialist.  The Board notes that its May 2010 VHA engagement letter specifically noted that the factual background being provided was not meant to be a replacement for the specialist's thorough review of the claims file.  It is also clear from a review of the specialist's opinion that he did not base his conclusions on the Board's factual background and that he thoroughly reviewed the evidence in the claims file.  For example, the May 2010 engagement letter did not discuss in service findings other than the pertinent in service injury.  However, the VHA specialist discussed other STRs of record, including the medical board report that reflects he was discharged because of his left knee and his treatment visits for the left knee.  Also, the Board phrased the medical question in accordance with the representative's March 2009 written argument to address the possible traumatic etiology of DISH syndrome.  The Board does not find the representative's arguments raise substantial questions about the sufficiency of the July 2010 opinion.

In summary, upon weighing the medical evidence of record, the Board concludes that the July 2010 VHA specialist's opinion holds the most probative weight on the question of whether symptoms of DISH syndrome are related to the Veteran's thoracic spine disability.  This opinion reflects a full review of all medical evidence of record, including all private and VA radiology and examination reports, reveals a complete familiarity with the Veteran's medical history, is supported by detailed findings and rationale, and is couched in certain terms.  As noted above, the question of whether DISH syndrome is related to the service-connected thoracic spine disability is a complex medical question requiring professional medical opinion evidence.  The July 2010 opinion is the only probative and conclusive medical opinion of record that specifically addresses the nature and etiology of DISH syndrome.  The Board is prohibited from substituting its own unsubstantiated medical opinion from that of medical experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For the reasons explained above, the Board finds that the other medical evidence of record holds substantially less probative weight than the July 2010 VHA opinion.  

Accordingly, the Board finds that the July 2010 opinion is persuasive of a conclusion that DISH syndrome was not caused or aggravated by the service-connected thoracic spine disability and that ankylosis and limitation of motion of the thoracic spine are caused by the nonservice-connected DISH syndrome.  The Board notes that the VHA specialist only opined that limitation of motion was related to DISH syndrome and did not specifically opine that ankylosis was related to DISH syndrome; however, the June 2001 X-rays specifically state that DISH syndrome resulted in ankylosis of the thoracic spine and this fact has not been disputed.  It is also notable that the pertinent rating criteria define favorable ankylosis as fixation of a spinal segment in the neutral position and unfavorable ankylosis includes the entire thoracolumbar spine being fixed in flexion or extension.  38 C.F.R. § 4.71a, Note (5).  Hence, the definition of ankylosis for VA purposes specifically includes limitation of motion.  

As a preponderance of the evidence is against a finding that DISH syndrome is related to the thoracic spine disability, the benefit of the doubt doctrine is not for application.  Therefore, in evaluating the Veteran's service-connected thoracic spine disability under the pertinent rating criteria, the Board cannot evaluate the service-connected thoracic spine disability based on criteria or findings involving ankylosis or limitation of motion.  

ii.  Evaluation of the Thoracic Spine Disability under the Pertinent Rating Criteria

The Veteran's thoracic spine disability has been evaluated under hyphenated Diagnostic Codes (Codes) 5297-5010.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen).

The criteria under 38 C.F.R. § 4.71a, Code 5297 provide a 10 percent evaluation for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent evaluation is provided where there is removal of two ribs, and a 30 percent rating is granted where there is removal of three or four ribs.  The record does not show that the Veteran has had any ribs removed or that any symptoms of the thoracic spine disability more nearly approximate symptoms of removal of two ribs at any time during the appeal period under consideration.  Hence, a higher rating under Code 5297 is not warranted.  

Evaluations are assigned under 38 C.F.R. § 4.71a, Code 5010 for traumatic arthritis as they are for degenerative arthritis under Code 5003.  38 C.F.R. § 4.71a, Code 5010.  Under Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. at Code 5003.  A 20 percent rating is also available where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  Evaluation based on X-ray findings will not be combined with ratings based on limitation of motion.  Id., Note (1).  As the Board is precluded from evaluating arthritis based on limitation of motion, it can only consider whether the Veteran is entitled to a higher rating under Code 5003 based on X-ray findings.  The Board concludes the evidence does not show that the Veteran has experienced occasional incapacitating exacerbations of arthritis of the thoracic spine disability.  While the evidence indicates the Veteran experiences sensations equivalent to pain in his thoracic spine, there is no evidence indicating that these symptoms have resulted in incapacitating exacerbations at any time during the appeal period.  Hence, a higher rating under Code 5003 is not warranted.  

The criteria for rating disabilities of the spine were revised, effective September 23, 2002 and September 26, 2003, respectively.  The Board notes that the revisions effective from September 23, 2002 to September 26, 2003 only changed the rating criteria used to evaluate intervertebral disc syndrome at Code 5293.  The evidence of record shows the Veteran has degenerative arthritis of the thoracic spine, but there is no evidence indicating the Veteran has intervertebral disc syndrome of the thoracic spine.  Hence, evaluation of the thoracic spine disability under Code 5293 effective prior to September 23, 2002 and from September 23, 2002 to September 26, 2003 would be inappropriate and the Board will focus on the other potentially pertinent criteria effective prior to and from September 26, 2003.  From their effective date, the Veteran is entitled to evaluation under the revised criteria.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  




	Criteria Effective Prior to September 26, 2003

Prior to September 26, 2003, a rating in excess of 10 percent was available if there was favorable or unfavorable ankylosis of the dorsal spine (Code 5288) or complete bony fixation (ankylosis) of the spine (Code 5286).  As explained above, the Board has concluded that a preponderance of the medical evidence supports that ankylosis results from the Veteran's DISH syndrome, which medical opinion evidence has established is not related to the Veteran's thoracic spine disability.  Hence, it would be inappropriate to evaluate the Veteran's thoracic spine disability under Codes 5286 or 5288.  

A rating in excess of 10 percent for a thoracic spine disability could also be assigned if there was vertebral fracture under Code 5285.  A preponderance of the evidence of record shows that the Veteran did not experience a vertebral fracture; hence, evaluation under these criteria would also be inappropriate.  

Thus, prior to September 26, 2003, the available rating criteria did not provide for a rating in excess of 10 percent for the Veteran's thoracic spine disability.

Criteria Effective from September 26, 2003

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Code 5242.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.
Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately, under the appropriate Code.  Id., Note (1).

Favorable ankylosis is fixation of a spinal segment in the neutral position (zero degrees).  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id., Note (5).

The rating criteria also provide for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, 38 C.F.R. § 4.71a, Code 5243, where intervertebral disc syndrome is shown.  As noted, the record does not reflect intervertebral disc syndrome related to the service-connected thoracic spine disability; hence, these criteria will not be discussed further.  

As explained above, evaluation of the Veteran's thoracic spine disability using the criteria based on limitation of motion and ankylosis is precluded since these symptoms are shown to result from nonservice-connected DISH syndrome.

A higher 20 percent evaluation is also available where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Physical examinations conducted during the appeal period on July 2000, June 2001, and September 2005 VA examinations indicated the Veteran experienced muscle spasms; however, there is no indication in the record that these muscle spasms were severe enough that they resulted in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

August 1990 private medical records from Sacred Heart General Hospital and a May 2005 VA examination report show the Veteran has neurogenic bladder and bowel impairment that results from his nonservice-connected cervical spine injury.  A May 2005 neurologic consultation shows that incomplete sensory loss in the lower extremities results from the nonservice-connected cervical spine injury.  Notably, a December 2005 rating decision specifically denied service connection for neurogenic bowel and bladder impairment and quadriplegia with nonfunctional sensory sparing.  Thus, separate ratings for these conditions as resulting from the service-connected thoracic spine disability is also not warranted as medical evidence supports that they are related to the nonservice-connected cervical spine disability.  

The Board also finds that the record does not reflect any distinct period of time during the appeal period when the criteria for a higher rating were met.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  

A preponderance of the evidence is against a schedular rating in excess of 10 percent for the thoracic spine disability under the pertinent rating criteria effective prior to and from September 26, 2003.  Hence, the claim must be denied.

	iii.  Extraschedular Evaluation

An extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the Board finds that the Veteran's service-connected thoracic spine disability presents an unusual disability picture because the rating criteria do not reasonably provide for a manner in which to evaluate the disability.  Rating criteria effective prior to and from September 26, 2003 mainly provide for evaluation based on limitation of motion and ankylosis and provide for separate ratings for associated neurological impairment.  Here, symptoms of ankylosis and limitation of motion are related to nonservice-connected DISH syndrome while neurological symptoms are caused by the nonservice-connected cervical spine injury.  Hence, the only manner in which the Veteran would be entitled to a rating in excess of 10 percent for the thoracic spine disability is if there was muscle spasm that met the criteria for a 20 percent rating.  Thus, the Board finds that the diagnostic criteria are inadequate to evaluate the Veteran's thoracic spine disability.

The Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Here, the record does not reflect any marked occupational impairment or hospitalizations because of the thoracic spine disability during the appeal period.  While the record reflects the Veteran is unemployed, this is shown to be a result of his nonservice-connected cervical spine injury and incomplete quadriplegia.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for residuals of a fracture to the 6th and 7th posterior ribs, right, with trauma and hypertrophic changes at T-7, T-8 is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


